EXHIBIT 1 JOINT FILING AGREEMENT Each of the undersigned acknowledges and agrees that the foregoing Statement on Schedule 13D/A is filed on behalf of the undersigned.Each of the undersigned acknowledges that it shall be responsible for the timely filing of such amendments, and for the completeness and accuracy of the information concerning it contained therein, but shall not be responsible for the completeness and accuracy of the information concerning the other, except to the extent that he or it knows or has reason to believe that such information is inaccurate. Dated as ofAugust 5, 2010. OCM PRINCIPAL OPPORTUNITIES FUND IV, L.P. By: OCM PRINCIPAL OPPORTUNITIES FUND IV GP, L.P., its General Partner By: OCM PRINCIPAL OPPORTUNITIES FUND IV GP LTD., its General Partner By: OAKTREE CAPITAL MANAGEMENT, L.P, the Director By: /s/ Richard Ting Name: Richard Ting Title: Managing Director and Associate General Counsel By: /s/ Emily Alexander Name: Emily Alexander Title: Senior Vice President, Legal OCM PRINCIPAL OPPORTUNITIES FUND IV GP, L.P. By: OCM PRINCIPAL OPPORTUNITIES FUND IV GP LTD., its General Partner By: OAKTREE CAPITAL MANAGEMENT, L.P, the Director By: /s/ Richard Ting Name: Richard Ting Title: Managing Director and Associate General Counsel By: /s/ Emily Alexander Name: Emily Alexander Title: Senior Vice President, Legal OCM PRINCIPAL OPPORTUNITIES FUND IV GP LTD. By: OAKTREE CAPITAL MANAGEMENT, L.P, the Director By: /s/ Richard Ting Name: Richard Ting Title: Managing Director and Associate General Counsel By: /s/ Emily Alexander Name: Emily Alexander Title: Senior Vice President, Legal OAKTREE FUND GP I, L.P. By: /s/ Richard Ting Name: Richard Ting Title: Managing Director and Associate General Counsel By: /s/ Emily Alexander Name: Emily Alexander Title: Authorized Signatory OAKTREE CAPITAL I, L.P. By: OCM Holdings I, LLC, itsGeneral Partner By: /s/ Richard Ting Name: Richard Ting Title: Managing Director and Associate General Counsel By: /s/ Emily Alexander Name: Emily Alexander Title: Senior Vice President OCM HOLDINGS I, LLC By: /s/ Richard Ting Name: Richard Ting Title: Managing Director and Associate General Counsel By: /s/ Emily Alexander Name: Emily Alexander Title: Senior Vice President OAKTREE HOLDINGS, LLC By: Oaktree Capital Group,LLC, itsManging Member By: /s/ Richard Ting Name: Richard Ting Title: Managing Director, Associate General Counseland Assistant Secretary By: /s/ Emily Alexander Name: Emily Alexander Title: Senior Vice President OAKTREE CAPITAL GROUP, LLC By: /s/ Richard Ting Name: Richard Ting Title: Managing Director, Associate General Counseland Assistant Secretary By: /s/ Emily Alexander Name: Emily Alexander Title: Senior Vice President OAKTREE CAPITAL GROUP HOLDINGS, L.P. By: Oaktree Capital Group Holdings GP, LLC, itsGeneral Partner By: /s/ Richard Ting Name: Richard Ting Title: Managing Director and Associate General Counsel By: /s/ Emily Alexander Name: Emily Alexander Title: Senior Vice President OAKTREE CAPITAL GROUP HOLDINGS GP, LLC By: /s/ Richard Ting Name: Richard Ting Title: Managing Director and Associate General Counsel By: /s/ Emily Alexander Name: Emily Alexander Title: Senior Vice President MTS HEALTH INVESTORS II, L.P. By: MTS HEALTH INVESTORS II GP, LLC, its General Partner By: MTS HEALTH INVESTORS II GP HOLDINGS, LLC, the Class A Member By: /s/ Curtis Lane Name: Curtis S. Lane Title: Senior Managing Director MTS HEALTH INVESTORS II GP, LLC By: MTS HEALTH INVESTORS II GP HOLDINGS, LLC, the Class A Member By: /s/ Curtis Lane Name: Curtis S. Lane Title: Senior Managing Director MTS HEALTH INVESTORS II GP HOLDINGS, LLC By: /s/ Curtis Lane Name: Curtis S. Lane Title: Senior Managing Director ALLIANCE-OAKTREE CO- INVESTORS, LLC By: OCM PRINCIPAL OPPORTUNITIES FUND IV GP, L.P., its Managing Member By: OCM PRINCIPAL OPPORTUNITIES FUND IV GP LTD., its General Partner By: OAKTREE CAPITAL MANAGEMENT, L.P., the Director By: /s/ Richard Ting Name: Richard Ting Title: Managing Director and Associate General Counsel By: /s/ Emily Alexander Name: Emily Alexander Title: Vice President, Legal ALLIANCE-MTS CO-INVESTORS I, LLC By: MTS HEALTH INVESTORS II GP, LLC, its General Partner By: MTS HEALTH INVESTORS II GP HOLDINGS, LLC, the Class A Member By: /s/ Curtis Lane Name: Curtis S. Lane Title: Senior Managing Director ALLIANCE-MTS CO-INVESTORS II, LLC By: MTS HEALTH INVESTORS II GP, LLC, its General Partner By: MTS HEALTH INVESTORS II GP HOLDINGS, LLC, the Class A Member By: /s/ Curtis Lane Name: Curtis S. Lane Title: Senior Managing Director ANNEX A Oaktree Capital Group Holdings GP, LLC The name and principal occupation of each of the members of the executive committee of Oaktree Capital Group Holdings GP, LLC and its executive officers are listed below. Name Principal Occupation Howard S. Marks Chairman of the Board of Oaktree Capital Group, LLC and Chairman of Oaktree Capital Management, L.P. Bruce A. Karsh President and Director of Oaktree Capital Group, LLC and President of Oaktree Capital Management, L.P. John B. Frank Managing Principal and Director of Oaktree Capital Group, LLC and Managing Principal of Oaktree Capital Management, L.P. David M. Kirchheimer Chief Financial Officer, Chief Administrative Officer and Director of Oaktree Capital Group, LLC and Chief Financial Officer, Chief Administrative Officer and Principal of Oaktree Capital Management, L.P. Sheldon M. Stone Principal and Director of Oaktree Capital Group, LLC and Principal of Oaktree Capital Management, L.P. Larry W. Keele Principal and Director of Oaktree Capital Group, LLC and Principal of Oaktree Capital Management, L.P. Stephen A. Kaplan Principal and Director of Oaktree Capital Group, LLC and Principal of Oaktree Capital Management, L.P. Kevin L. Clayton Principal and Director of Oaktree Capital Group, LLC and Principal of Oaktree Capital Management, L.P. Oaktree Capital Group Holdings, L.P. The general partner of Oaktree Capital Group Holdings, L.P. is Oaktree Capital Group Holdings GP, LLC.There are no executive officers and directors appointed at Oaktree Capital Group Holdings, L.P. Oaktree Capital Group, LLC The name and principal occupation of each of the directors and executive officers of Oaktree Capital Group, LLC are listed below. Name Principal Occupation Howard S. Marks Chairman of the Board of Oaktree Capital Group, LLC and Chairman of Oaktree Capital Management, L.P. Bruce A. Karsh President and Director of Oaktree Capital Group, LLC and President of Oaktree Capital Management, L.P. John B. Frank Managing Principal and Director of Oaktree Capital Group, LLC and Managing Principal of Oaktree Capital Management, L.P. David M. Kirchheimer Chief Financial Officer, Chief Administrative Officer and Director of Oaktree Capital Group, LLC and Chief Financial Officer, Chief Administrative Officer and Principal of Oaktree Capital Management, L.P. Sheldon M. Stone Principal and Director of Oaktree Capital Group, LLC and Principal of Oaktree Capital Management, L.P. Larry W. Keele Principal and Director of Oaktree Capital Group, LLC and Principal of Oaktree Capital Management, L.P. Stephen A. Kaplan Principal and Director of Oaktree Capital Group, LLC and Principal of Oaktree Capital Management, L.P. Kevin L. Clayton Principal and Director of Oaktree Capital Group, LLC and Principal of Oaktree Capital Management, L.P. D. Richard Masson Outside Director of Oaktree Capital Group, LLC.Mr. Masson currently is a consultant to Oaktree Capital Management, L.P. Robert E. Denham Outside Director of Oaktree Capital Group, LLC.Mr. Denham is currently a partner in the law firm of Munger, Tolles & Olson LLP. Wayne G. Pierson Outside Director of Oaktree Capital Group, LLC.Mr. Pierson is currently the Chief Financial Officer and Treasurer of Meyer Memorial Trust. Oaktree Holdings, LLC The managing member of Oaktree Holdings, LLC is Oaktree Capital Group, LLC.There are no executive officers and directors appointed at Oaktree Holdings, LLC. OCM Holdings I, LLC The managing member of OCM Holdings I, LLC is Oaktree Holdings, LLC.The name and principal occupation of each of the executive officers of OCM Holdings I, LLC are listed below. Name Principal Occupation Howard S. Marks Chairman of the Board of Oaktree Capital Group, LLC and Chairman of Oaktree Capital Management, L.P. Bruce A. Karsh President and Director of Oaktree Capital Group, LLC and President of Oaktree Capital Management, L.P. Oaktree Capital I, L.P. OCM Holdings I, LLC is the general partner of Oaktree Capital I, L.P.The name and principal occupation of each of the executive officers of Oaktree Capital I, L.P. are listed below. Name Principal Occupation Howard S. Marks Chairman of the Board of Oaktree Capital Group, LLC and Chairman of Oaktree Capital Management, L.P. Bruce A. Karsh President and Director of Oaktree Capital Group, LLC and President of Oaktree Capital Management, L.P. John B. Frank Managing Principal and Director of Oaktree Capital Group, LLC and Managing Principal of Oaktree Capital Management, L.P. David M. Kirchheimer Chief Financial Officer, Chief Administrative Officer and Director of Oaktree Capital Group, LLC and Chief Financial Officer, Chief Administrative Officer and Principal of Oaktree Capital Management, L.P. Oaktree Fund GP I, L.P. Oaktree Capital I, L.P. is the general partner of Oaktree Fund GP I, L.P.There are no executive officers or directors appointed at Oaktree Fund GP I, L.P. OCM Principal Opportunities Fund IV GP Ltd. Oaktree Fund GP I, L.P. is the sole shareholder of OCM Principal Opportunities Fund IV GP Ltd., which is a Cayman Islands exempted company.Oaktree Capital Management, L.P. (“Oaktree”) is the sole director of OCM Principal Opportunities Fund IV GP Ltd. OCM Principal Opportunities Fund IV GP, L.P. OCM Principal Opportunities Fund IV GP Ltd. is the general partner of OCM Principal Opportunities Fund IV GP, L.P.There are no executive officers or directors appointed at OCM Principal Opportunities Fund IV GP, L.P. OCM Principal Opportunities Fund IV, L.P. OCM Principal Opportunities Fund IV GP, L.P. is the general partner of OCM Principal Opportunities Fund IV, L.P.There are no executive officers or directors appointed at OCM Principal Opportunities Fund IV, L.P.
